DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 3/24/2020, 10/30/2020, and 4/20/2021 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein the organic acid comprises both humic acid and fulvic acid” (claim 1).
Applicant’s claims as originally filed do not provide written description support for the organic acid comprising both humic acid and fulvic acid, contrary to Applicant’s assertion. Rem. 4. In particular, original claim 2 provides that “the organic acid” is selected from the group consisting of five listed organic acids, each recited alone, and not alternatively further recited as, for example, “a combination thereof” in the Markush group. Furthermore, claim 1 as originally filed indicates “an organic acid, one or more buffering agents, one or more coloring dyes, and one or more strains of probiotic bacteria.” See original claim 1 (emphases added; reproduced at Rem. 4). Thus, claim 1 specifically recited “an” organic acid, but “one or more” of four other components. Had Applicant intended “one or more” organic acids to be contemplated, then the language of claim 1 would have been drafted to reflect the same language as the remaining components. Applicant’s pointing to dependent claims 3 and 14 is similarly unavailing, 
Applicant’s specification does not provide support for the aqueous solution comprising both humic and fulvic acid. Instead, they are described as alternatives in the various embodiments of Applicant’s specification. Applicant’s citation to paragraph [0022] of the Specification (see Rem. 5) refers merely to “[v]arious formulations” of alternative embodiments, which alternative embodiments are reflected in example embodiments disclosed in the Specification. Applicant submits that support for the amendments to claim 1 can be found in the Specification at paragraph [0023]. See Rem. 5. The Examiner disagrees. Specifically, paragraph [0023] discloses: “APICARE Syrup additive is made by first mixing an organic acid with water to form a vehicle. One preferred organic acid is humic acid, including e.g., its lower molecular weight constituent, fulvic acid….Humic and fulmic acids (fulvic acids are humic acids of lower molecular weight and higher oxygen content than other humic acids) are commonly used as a soil supplement in agriculture, and less commonly as a human nutritional supplement.” See Spec. at paragraph [0023] (emphasis added). Notably, the disclosure is of mixing an organic acid with water, not one or more, or multiple, organic acids with water. Furthermore, the disclosure of “humic acid, including e.g., its lower molecular weight constituent, fulvic acid,” (see id.), rather than providing support for the formulation including both humic and fulvic acid, would have been understood by an ordinarily skilled artisan merely as meaning that fulvic acid is a lower molecular weight constituent of humic acid, and is another preferred organic acid. In other words, the sentence discloses that one preferred organic acid is humic acid, or, alternatively, fulvic see Rem. 5) discloses that “one or more, two or more, three or more, [or] four or more” probiotic bacteria strains may be included in the formula in addition to “humic acid and the other ingredients.” Spec. [0029]. However, claim 1, at least, makes clear that “the other ingredients” refer to the “one or more buffering agents” and “one or more coloring dyes.” See Claim 1. Notably, further, none of the examples cited in Applicant’s Specification include more than one of the organic acids at a time.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “wherein the organic acid comprises both humic acid and fulvic acid” (emphasis added).
Applicant’s specification and original claims do not provide support for the aqueous solution comprising both humic and fulvic acid. Instead, they are described as alternatives in the various embodiments of Applicant’s specification. Applicant submits that support for the amendments to claim 1 can be found in the Specification at paragraphs [0023] and [0029]. See Rem. 6. The Examiner disagrees. 
The Examiner’s response to Applicant’s arguments regarding the new matter objection (see pages 2-4, supra) apply equally to Applicant’s arguments directed to the 112(a) written description rejection.
Claims 4-9 and 11-20 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 12-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merckle, DE 4215534 (submitted by Applicant on IDS filed 2/20/2018; English-language translation provided on PTO-892 mailed 10/4/2019), in view of Kemp et al., U.S. Patent No. 6,096,350 (hereinafter Kemp), Van Hoorn et al., U.S. Patent Application Publication No. 2014/0045407 A1 (hereinafter Van Hoorn; submitted by Applicant on IDS filed 2/20/2018), and Chanforan, FR 2985664 (English-language translation provided on PTO-892 mailed 10/4/2019).
Re Claim 1, Merckle discloses a formulation for promoting honeybee health (see Abstract), the formulation comprising: an aqueous solution (see id.) comprising an organic acid (lactic acid or citric acid; see page 1, paragraphs 6, 7, and 9 and page 2, paragraph 3), one or more buffering agents (citric acid or “pH and complexing agents” or other agents to reduce the pH to less than 5; see page 1, paragraph 7 and page 2, see page 1, paragraph 9), wherein promoting honeybee health comprises increasing resistance to mite infestation and reducing levels of Nosema infection. See page 1, paragraph 1-5 and page 2, paragraph 1.
Merckle does not disclose the organic acid comprising both humic acid and fulvic acid, one or more coloring dyes, or the one or more strains of probiotic bacteria are selected from the group consisting of Bacillus subtilis, Bacillus pumilus, Bacillus licheniformis, Bacillus megaterium, and Bacillus laterosporus.
Kemp, similarly directed to a formulation for promoting honeybee health (see, e.g., Abstract), teaches that it is well-known in the art for the formulation to comprise: an aqueous solution (see column 3, lines 44-50), one or more buffering agents (see column 3, line 51 to column 4, line 13), and one or more coloring dyes. See column 5, lines 38-44.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the aqueous solution of Merckle to comprise one or more coloring dyes, as taught by Kemp, in order to allow a user or bee to see the composition. See Kemp at column 3, lines 48-49.
Van Hoorn, similarly directed to a formulation for promoting honeybee health (see, e.g., Abstract), the formulation comprising: an aqueous solution (see paragraph [0007]) comprising an organic acid (see paragraph [0017]), teaches that it is known in the art for the organic acid to comprise both humic acid and fulvic acid. See id., paragraph [0018], and paragraphs [0022]-[0024], noting the teaching of vinasse including both humic and fulvic acids.
See, e.g., Kuhnert et al., U.S. Patent Application Publication No. 2015/0216871 A1, at paragraphs [0002]-[0004]. Fulvic acid is known in the art to be an excellent dietary supplement for animals for improving gastrointestinal health and protecting against bacteria, viruses, and inflammation. Using the commercially-available vinasse of Van Hoorn provides both acids in an easy-to-obtain and easy-to-use formulation. Furthermore, Applicant’s specification indicates that fulvic acid is a sub-class of humic acid. See Spec. paragraph [0023].
And Chanforan, similarly directed to a formulation for promoting honeybee health, the formulation comprising an aqueous solution (see, e.g., page 3, full paragraph 3) and one or more strains of probiotic bacteria (see page 3, full paragraphs 1-3), teaches that it is well-known in the art for the one or more strains of probiotic bacteria to be selected from the group consisting of Bacillus subtilis (see id.), bacillus Bumilus, Bacillus licheniformis, Bacillus megaterium, and Bacillus laterosporus.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp and Van Hoorn to have the one or more strains of probiotic bacteria be selected from the group consisting of bacillus subtilis, bacillus pumilus, bacillus licheniformis, bacillus megaterium, and bacillus laterosporus, as taught by Chanforan, in order to prevent winter mortality and colony collapse disorder. See Chanforan at Abstract.
See MPEP 2111.04. Nevertheless, Merckle as modified by Kemp, Van Hoorn, and Chanforan teach the formulation increasing resistance to mite infestation and reducing levels of Nosema infection. See Merckle at page 1, paragraphs 1-5 and page 2, paragraph 1; Van Hoorn at paragraphs [0001]-[0004] and [0006]-[0009]; Chanforan at page 1, paragraphs 1-4 and page 5, paragraphs 1-3.
Re Claim 4, Merckle as modified by Kemp, Van Hoorn, and Chanforan does not expressly teach that the aqueous solution comprises from 0.1 to 10 kg humic acid per 10 liters total volume. Van Hoorn teaches a large range of mass per total volume of the humic acid. See Van Hoorn at [0022] and [0024].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Merckle as modified by Kemp, Van Hoorn, and Chanforan to have from 0.1 to 10 kg humic acid per 10 liters total volume of aqueous solution, in order to ensure the effectiveness of the humic acid, and to modify the composition specifically for honeybees. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Claim 5, Merckle as modified by Kemp, Van Hoorn, and Chanforan does not teach that the aqueous solution comprises 1.134 kg humic acid per 10 liters total volume. However, it would have been obvious to a person having ordinary skill in the art In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re Claim 6, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches that the one or more buffering agents are selected from the group consisting of citric acid (see Merckle at page 2, paragraph 3) and sodium bicarbonate.
Re Claim 7, Merckle does not disclose that the aqueous solution comprises 4 grams of citric acid and 4 grams of sodium bicarbonate per 10 liters total volume.
Kemp again teaches that the aqueous solution comprises about 4 grams of citric acid per 10 liters total volume. See column 4, lines 1-6 and 14-27. Kemp teaches an overlapping range.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the citric acid of Merckle to be about 4 grams per 10 liters total volume, as taught by Kemp, in order to achieve the desired pH optimal for bees. See also Merckle at page 1, paragraph 7. Although Merckle and Kemp does not teach specifically 4 grams of citric acid per 10 liters total volume, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to achieve a desired pH, and view of the overlapping range of Merckle as modified by Kemp, and because it has been held that discovering In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Merckle as modified by Kemp, Van Hoorn, and Chanforan does not teach also 4 grams of sodium bicarbonate per 10 liters total volume, but such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, if desired to raise the pH with an alkalizing agent. Sodium bicarbonate is well-known in the art to be a stable and common buffering agent. Furthermore, citric acid is known to be a chelating agent having antioxidant properties and important for delivery of minerals.
Re Claim 8, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches that the one or more coloring dyes are selected from the group consisting of brilliant blue and lemon yellow. See Kemp at column 5, lines 38-44.
Re Claim 9, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches that the aqueous solution comprises about 0.16 grams of brilliant blue or about 0.16 grams of lemon yellow per 10 liters total volume. See id. Kemp teaches about 0.005% to about 0.15% by weight of the volume of the aqueous solution, which would appear to be about 0.16 grams per 10 liters total volume of the aqueous solution. Applicant’s specification does not allege any criticality of the claimed range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Although Merckle as modified by Kemp, Van Hoorn, and Chanforan does not teach exactly 0.16 grams of brilliant blue or 0.16 grams of lemon yellow per 10 liters total volume, such a modification would have been obvious, to obtain a precise coloring In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Although Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches only one of the brilliant blue or lemon yellow, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to use both dyes, in order to create a bright green color to approximate the color of grass, or alternative shades, in order to better attract bees as desired.
Re Claim 12, Merckle does not expressly disclose whether the formulation is in the form of a syrup additive or a spray. Kemp again teaches that the formulation is in the form of a syrup additive or a spray. See Examples 2 and 7.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the formulation to be in the form of a syrup additive or a spray, as taught by Kemp, for example to use the formulation to disinfect an empty hive, or to meet the treatment preferences of a beekeeper or population of bees. See Kemp at Example 2.
Re Claim 13, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches that the formulation further comprises additional active and/or inert ingredients. See Merckle at page 1, paragraphs 6, 7, and 9.
Re Claim 14, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches that the organic acid is fulvic acid (see Van Hoorn at paragraphs [0017] and [0022]-[0023]) and wherein the formulation further comprises nitrogen (see Merckle at page 1, paragraph 7), phosphate (see Van Hoorn at paragraph [0022]), potassium (see id.), and see Merckle at page 1, paragraph 6), arginine, aspartic acid, glutamic acid (see id.), glycine, histidine, isoleucine, lysine, pheylalanine, proline, serine, threonine, valine, and tyrosine.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the formulation to comprise phosphate and potassium, as taught by Van Hoorn, in order to include important minerals for promoting overall health. Although Merckle as modified by Kemp, Van Hoorn, and Chanforan does not teach that the formulation comprises calcium, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to include calcium, to provide a supplement for strengthening bones and aiding in normal function of the bees’ bodies.
Re Claim 18, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches mixing the formulation of claim 1 (see rejection of Claim 1 above) and administering the formulation to a honeybee colony in need thereof. See Merckle at Abstract and page 2, paragraph 1.
Re Claim 19, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches that administering comprises feeding the formulation in a 1:1 to 1:2 mixture of formulation to beekeeper’s syrup solution. See Chanforan at page 3, full paragraph 3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the administering to comprise feeding in a 1:1 to 1:2 mixture of formulation to standard beekeeper’s sugar syrup, as taught by Chanforan, in order to ensure absorption by the bees (see Merckle at page 2, paragraph 1) and easy administering to the bees.
see Chanforan page 3, full paragraph 4) the formulation directly onto a brood nest of the colony. See Chanforan at page 3, full paragraph 5.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the administering to comprise spraying the formulation directly onto a brood nest of the colony, as taught by Chanforan, in order to use a delivery method preferred by a beekeeper for a given hive.
Claims 11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merckle, Kemp, Van Hoorn, and Chanforan as applied to claim 1 above, and further in view of Isaksen et al., U.S. Patent Application Publication No. 2015/0216203 A1 (hereinafter Isaksen).
Re Claim 11, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches that the aqueous solution comprises between 0.1 grams and 230 grams per hive of total bacteria culture, mixed with 2 kg sugar syrup. See Chanforan at page 4, full paragraph 1. Merckle as modified by Kemp, Van Hoorn, and Chanforn does not disclose that the aqueous solution comprises about 0.064 grams of dried bacillus culture of each of the one or more strains of probiotic bacteria per 10 liters total volume.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp, Van Hoorn, and Chanforan to comprise about 0.32 grams of total culture per 10 liters total volume, in order to provide sufficient probiotic for a given hive colony. Applicant’s specification does not allege any criticality of the amount of total probiotic bacteria, and it has been See MPEP 2144.04.
Isaksen, similarly directed to a formulation for promoting animal health, the formulation comprising one or more strains of probiotic bacteria (see Abstract), teaches that it is known in the art for the one or more strains to be selected from the group consisting of dried bacillus subtilis (see Abstract and paragraphs [0075]-[0094], [0301], and [0452]), dried bacillus pumilus (see id.), dried bacillus licheniformis (see id.), dried bacillus megaterium, and dried bacillus laterosporous.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp, Van Hoorn, and Chanforan to have the bacteria include bacillus subtilis, bacillus pumilus, and bacillus licheniformis, all in dried form, as taught by Isaksen, in order to use various strains of probiotic bacteria (see also Chanforan at page 3, full paragraphs 1-2) for improved comprehensive honeybee health. Although Merckle as modified by Kemp, Van Hoorn, Chanforan, and Isaksen does not teach bacillus megaterium or bacillus laterosporus, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to include those strains of bacillus, in order to further improve honeybee health. Applicant’s specification has not alleged any criticality of including those two strains of bacillus.
Re Claim 15, Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches a kit for making the formulation of claim 1 (see rejection of claim 1 above), the kit comprising humic acid (see Van Hoorn at paragraphs [0017] and [0022]-[0023]), citric see Merckle at page 2, paragraph 3), brilliant blue or lemon yellow dyes (see Kemp at column 5, lines 38-41), and a probiotic culture mix comprising multiple strains of probiotic bacteria (see Merckle at page 1, paragraph 9), including bacillus subtilis (see Chanforan at page 3, full paragraphs 1-3).
Merckle as modified by Kemp, Van Hoorn, and Chanforan does not teach the kit comprising sodium bicarbonate, both dyes, and the probiotic culture mix being dried and comprising all of the recited strains. Although Merckle as modified by Kemp, Van Hoorn, and Chanforan teaches use of one of the dyes, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the kit to have both dyes, in order to allow a beekeeper to select one of the two dyes as desired. See also rejections of claims 8 and 9 above.
And Isaksen, similarly directed to a formulation for promoting animal health, the formulation comprising one or more strains of probiotic bacteria (see Abstract), teaches that it is known in the art for the one or more strains to be selected from the group consisting of dried bacillus subtilis (see Abstract and paragraphs [0075]-[0094], [0301], and [0452]), dried bacillus pumilus (see id.), dried bacillus licheniformis (see id.), bacillus megaterium, and bacillus laterosporous.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp, Van Hoorn, and Chanforan to have the bacteria include bacillus subtilis, bacillus pumilus, and bacillus licheniformis, all in dried form, as taught by Isaksen, in order to use various strains of probiotic bacteria (see also Merckle at page 1, paragraph 9) for improved comprehensive honeybee health. Although Merckle as modified by Kemp, Van Hoorn, 
Re Claim 17, Merckle as modified by Kemp, Van Hoorn, Chanforan, and Isaksen teaches instructions for mixing, activating, and using the formulation. See Chanforan at page 3, full paragraph 6.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the kit to comprise instructions for mixing, activating, and using the formulation, as taught by Chanforan, in order to provide a user-friendly product that will be properly used.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merckle, Kemp, Van Hoorn, Chanforan, and Isaksen as applied to claim 15 above, and further in view of Swanson, U.S. Patent Application Publication No. 2006/0009122 A1.
Re Claim 16, Merckle as modified by Kemp, Van Hoorn, Chanforan, and Isaksen does not teach that the ingredients are pre-weighed and packaged in sterile disposable bags sufficient for mixing 10 liters of formulation.
Swanson, similarly directed to a formulation for promoting honeybee health (see Abstract), teaches a kit for the formulation, wherein the ingredients are pre-weighed and packaged (see paragraphs [0044] and [0050], noting that the ingredients in the form of See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp, Van Hoorn, Chanforan, and Isaksen to have the ingredients pre-weighed and packaged in disposable bags sufficient for mixing 10 liters of formulation, in view of the teachings of Swanson for minimizing required user steps and facilitating ease of use, based on a desired volume to be dispensed to each hive. Although Swanson does not teach sterile disposable bags, it would have been further obvious to use sterile disposable bags, in order to ensure the dried bacteria, acids, sodium bicarbonate, and dyes remain free of any contaminants prior to use.
Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. Applicant’s arguments directed to the new matter objection and written description rejection are addressed supra.
Applicant argues that “[t]his combination [of both humic acid and fulvic acid] was not previously rejected by the Office, much less this specific combination, in combination with the recited specified probiotic bacteria.” Rem. 6.
Applicant’s argument ignores the rejection of claim 1 in the Final Action mailed 5/6/2020 and Non-Final Rejection mailed 1/21/2021. In particular, then-presented claim 1 required both humic acid and fulvic acid, and the one or more recited strains of probiotic bacteria in the formulation. As discussed in those actions, and above, Van Hoorn teaches vinasse, which includes both humic acid and fulvic acid, in their formulation. See paragraphs [0017]-[0018] and [0022]-[0024]. It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp to have the humic acid and fulvic acid of Van Hoorn for the reasons discussed above. Additionally, as discussed above, Chanforan teaches including one or more strains of probiotic bacteria, and it would have been obvious to modify Merckle as modified by Kemp and Van Hoorn to have the one or more strains of probiotic bacteria as taught by Chanforan, in order to reduce winter mortality and CCD. See Chanforan at Abstract.
Applicant further argues that Examples 1, 6, and 7 are demonstrated in the specification as the combination having superior results. Applicant cites to “unexpected and dramatic resistance to mite infestation compared to the national averages” (quoting paragraph [0048]) and “unexpected reduction in levels of Nosema infection compared to the national averages” (quoting Spec. [0050]). See Rem. 6-7.
Applicant’s argument is unpersuasive to show unexpected results. The examples and disclosure provided by the specification provide evidence only that the levels of Nosema infection were reduced compared to untreated hives. The “national averages,” to which Applicant cites, do not include any information indicating whether the hives were in some way treated with another Nosema product. Therefore, Applicant’s argument is not persuasive to show unexpected results compared to prior art treatments.
Applicant argues that there is no teaching or suggestion in the prior art, or evidence provided by the Office, of improving honeybee health by increasing resistance to mite infestation or reducing the levels of Nosema infection. See Rem. 7.
As noted above in the rejection of claim 1, the recitations of the relevant “wherein” clause necessarily flow from the formulation as claimed and rendered obvious by the prior art. Furthermore, as discussed above, even assuming, arguendo, the limitations of the “wherein” clause has separate meaning and purpose, Merckle as modified by Kemp, Van Hoorn, and Chanforan teach the formulation increasing resistance to mite infestation and reducing levels of Nosema infection. See Merckle at page 1, paragraphs 1-5 and page 2, paragraph 1; Van Hoorn at paragraphs [0001]-[0004] and [0006]-[0009]; Chanforan at page 1, paragraphs 1-4 and page 5, paragraphs 1-3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642